19-01111-scc      Doc 42     Filed 05/18/20 Entered 05/18/20 17:10:07          Main Document
                                          Pg 1 of 3


                                                    Hearing Date: June 9, 2020 at 11:00 a.m. (ET)
                                                 Objection Deadline: June 4, 2020 at 5:00 p.m. (ET)

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK

In re:

         IN SOOK STERLING                                Chapter 7

               Debtors.                                  Case No. 19-10132-scc

_______________________________________/

STRATEGIC FUNDING SOURCE, INC.,

               Plaintiff,

v.

IN SOOK STERLING,                                        Adversary Pro. No. 19-01111-scc

MTK 38 INC.,

JAY ENTERTAINMENT CORP.,

and

JOHN DOE

               Defendants.

_______________________________________/


     NOTICE OF HEARING ON PLAINTIFF STRATEGIC FUNDING SOURCE INC.’S
               MOTION FOR LEAVE TO AMEND ITS COMPLAINT
                     AND TO JOIN ADDITIONAL PARTY

          PLEASE TAKE NOTICE that on May 18, 2020, Strategic Funding Source, Inc. d/b/a

Kapitus (“Plaintiff” or “Kapitus”), filed the Motion for Leave to Amend Its Complaint and to

Join Additional Party (the “Motion”).




                                             1
19-01111-scc      Doc 42    Filed 05/18/20 Entered 05/18/20 17:10:07          Main Document
                                         Pg 2 of 3



         PLEASE TAKE FURTHER NOTICE that on June 9, 2020 at 11:00 a.m. E.T., a

hearing (the “Hearing”) will be held before the Honorable Shelley C. Chapman, United States

Bankruptcy Judge for the Southern District of New York, or as soon thereafter as counsel can be

heard, to consider the Motion. The hearing will be conducted telephonically, and parties can

arrange their appearances via Court Solutions at www.court-solutions.com.

         PLEASE TAKE FURTHER NOTICE that objections, if any, shall be in writing,

shall conform to the Bankruptcy Rules and the Local Bankruptcy Rules, shall be filed with the

Bankruptcy Court: (1) by attorneys practicing in the Bankruptcy Court, including attorneys

admitted pro hac vice, electronically in accordance with General Order M-399 (which can be

found at www.nysb.uscourts.gov); and (2) by all other parties in interest, on a CD-ROM, in text-

searchable portable document format (PDF) (with a hard copy delivered directly to Judge

Garrity’s Chambers), in accordance with the customary practices of this Bankruptcy Court and

General Order M-399, to the extent applicable, and shall be served upon: (i) Diamond McCarthy

LLP, 295 Madison Avenue, New York, New York 10017, Attn: Charles M. Rubio

(crubio@diamondmccarthy.com); and (ii) any parties requesting notice in the above-captioned

adversary proceeding, so as to be received no later than June 4, 2020.



                         [Remainder of Page Intentionally Left Blank]




                                                2
19-01111-scc     Doc 42    Filed 05/18/20 Entered 05/18/20 17:10:07         Main Document
                                        Pg 3 of 3



         PLEASE TAKE FURTHER NOTICE that the Hearing may be adjourned or

continued from time to time without further notice other than by announcement thereof in open

court.

Dated: May 18, 2020
       New York, New York
                                          DIAMOND MCCARTHY LLP

                                          /s/Charles M. Rubio
                                          Charles M. Rubio
                                          Sheryl P. Giugliano
                                          295 Madison Avenue, 27th Floor
                                          New York, New York 10017
                                          (212) 430-5400

                                          Counsel to Strategic Funding Source, Inc.
                                          d/b/a Kapitus




                                             3
